Citation Nr: 0815637	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis 
of post-traumatic stress disorder (PTSD).

2.  The veteran's current psychiatric disability, 
alternatively diagnosed as major depression and major 
depressive disorder, is not shown by the medical evidence of 
record to be related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
101(24), 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's November 2005 and 
February 2006 letters advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  

The RO's statement of the case, issued in May 2006, notified 
the veteran of effective dates and the assignment of 
disability evaluations. See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Moreover, there is no prejudice to the 
veteran as to the timing of these considerations because the 
claim for entitlement to service connection for a psychiatric 
disorder has been denied.  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  In making this determination, the 
Board notes that the veteran's service medical records are 
not on file.  Correspondence from the National Personnel 
Records Center (NPRC), dated in September 1993 and in 
December 2005, noted that the veteran's service medical 
records had been destroyed by a fire at NPRC in July 1973.  
An RO memorandum, dated in January 2006, documents the formal 
findings on the unavailability of these service records.  In 
addition, the veteran was notified of this loss by the RO in 
a January 2006 letter. Consequently, in reaching this 
decision, the Board acknowledges, and accepts, the heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b). See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). 

The RO has also obtained the veteran's identified VA medical 
treatment records and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran has also been 
provided with a VA mental examination concerning his claimed 
psychiatric disorder.  Finally, there is no indication in the 
record that additional evidence relevant to an issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran's Report of Separation, Form DD 214, reflects 
that he served on active duty in the Army from October 1955 
to August 1957.  As noted above, the veteran's service 
medical records are not available for review in this matter.

The veteran filed his present claim seeking service 
connection for a psychiatric disorder, including PTSD, in 
September 2005.

The veteran's post service psychiatric treatment records 
reveal multiple diagnoses of major depression and major 
depressive disorder, beginning in August 1979.  An August 
1979 hospitalization report concluded with a diagnosis of 
endogenous depression, unipolar type.  The report indicated 
that the veteran had three previous depressive attacks, the 
first on of which occurred in 1971.  Subsequent treatment 
reports revealed ongoing treatment for major depression and 
major depressive disorder.

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  The Board 
notes that this conclusion is supported by the lack of any 
post service treatment records showing a diagnosis of PTSD.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent credible 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal is 
denied.  

To the extent that the veteran believes that he has PTSD, the 
Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that the veteran's representative seeks to 
have the RO validate the veteran's claimed inservice 
stressors relating to his having photographed the dead bodies 
of two Korean boys, two U.S. soldiers who had committed 
suicide, and the remains of an airplane crash.  The Board, 
however, does not find this action warranted herein.  As 
noted above, there is no diagnosis of PTSD of record.  
Moreover, the VA examiner in January 2006, after learning of 
these claimed stressors, concluded that the veteran did not 
have symptoms that met the criteria for PTSD.  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Acquired Psychiatric Disorder

The veteran's current psychiatric disability, alternatively 
diagnosed major depression and major depressive disorder, is 
not shown by the medical evidence of record to be related to 
his military service.

The first post-service medical treatment for a psychiatric 
disorder of any kind is not shown until August 1979, over 
twenty-four years after his discharge from the service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Moreover, while the veteran's post 
service medical records revealed multiple psychiatric 
diagnoses over the years, none of these conditions have been 
attributed to the veteran's military service.  Thus, there is 
no evidence linking any of the currently diagnosed 
psychiatric conditions to the veteran's military service.  
                                                                                                                                                                                                    
A review of the veteran's post service psychiatric treatment 
records consistently relate the veteran's depression to his 
concerns over the family finances and farming.  An August 
1979 treatment report noted that the veteran had been nervous 
and depressed for the past three weeks.  The report noted 
that he worries about finances, getting his crops harvested, 
having too many acres and not enough equipment to do the work 
with.  A treatment report, dated in April 1985, noted that 
the veteran was feeling depressed and anxious lately.  The 
report stated, "When asked for causes of this he states that 
he has concern about financial difficulty."  The report 
further indicated that his anxiety is nonspecific other than 
him being concerned about his finances.  A treatment report, 
dated in October 1991, noted the veteran's complaints of 
worsening depression.  The report stated that, "[h]e feels 
worse when he's out dealing with the stress and the problems 
of farming and yet those very problems are what he's worrying 
about, not getting the crop in, not having enough money in 
the bank."  A treatment report, dated in August 1993, noted 
the veteran's complaints of "depression problems again."  
The report stated that, "[h]e admits that it has to do with 
this difficult raining season and the farm crops and worrying 
about how things are going to turn out."  A treatment 
report, dated in October 1993, noted that the veteran had 
quit doing farm work, and that he was doing excellent.  A 
treatment report, dated in January 1994, noted an assessment 
of depression, controlled, or resolved at this point. 

In January 2006, the veteran underwent a VA mental 
examination.  The VA examiner reviewed the veteran's claims 
folder pursuant to this examination.  The report noted the 
veteran's history of psychiatric hospitalizations beginning 
in 1971.  The report noted, "[h]e stated that all of these 
hospitalizations were for depression and that in all cases 
they were related to stress from farming.  He indicated the 
financial problems associated with farming and the worry 
accompanying that were the sources of his depression."  
Following a mental status examination, the VA examiner 
concluded with a diagnosis of major depressive disorder, by 
history, in remission for several years.  The VA examiner 
further opined that there was no indication that the 
veteran's psychiatric condition was caused or aggravated by 
his military services.  The VA examiner also noted that the 
veteran's previous experience in farming work was a major 
stressor, and that the veteran reported that he has not had 
any significant episodes of depression since he gave up 
farming in 1992.

Accordingly, the only medical opinion of record concerning 
the etiology of the veteran's current psychiatric condition 
does not support the veteran's claim for service connection 
herein.

Although the veteran contends that his current psychiatric 
disorder resulted from his military service, these statements 
are not competent evidence to establish a diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  

The weight of the competent evidence demonstrates that a 
chronic acquired psychiatric disorder began years after the 
veteran's military service and is not shown to be related 
thereto.  As the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


